Citation Nr: 0024290	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
December 1959 and thereafter inactive duty training with the 
Army National Guard from June 1970 to September 1978 and from 
June 1984 to March 1997.  The veteran was also a Federal 
technician employee with the Army National Guard. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for residuals of a low back injury 
characterized as herniated disc L4-5 and S1 by history with 
radiculopathy and osteoarthritis of the lumbar spine.

In connection with his claim, the veteran was scheduled for a 
hearing in July 2000 before a member of the Board at the RO.  
The veteran failed to appear for that hearing.  Our decision 
below will be based on the evidence of record.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current low back disability and active military 
service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
residuals of a low back injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his back while a member 
of the Army National Guard and warrants a grant of service 
connection for disability resulting from this injury.

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Active service includes any period 
of active duty for training during which the individual was 
disabled from a disease or injury incurred in the line of 
duty, or a period of inactive duty training during which the 
veteran was disabled from an injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (1999).  
Further, active duty for training includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) 
(1999).  Reserves mean a member of a Reserve component of one 
of the Armed Forces, including the Army National Guard of the 
United States.  See 38 U.S.C.A. § 101(26)(27) (1999).

In the present case, as the veteran had service in the United 
States Marine Corps and the Army National Guard he may be 
service connected for his claimed disability if there is 
competent medical evidence of a current disability that is 
causally related to disease or injury during his active duty 
or active duty for training, or an injury during inactive 
duty training.  Otherwise, mere membership in the National 
Guard does not constitute qualifying service for compensation 
purposes.  However, the threshold question that must be 
answered in any case is whether the veteran has presented a 
well-grounded claim for service connection.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  When the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).

Here a summary of the veteran's hospitalization at the 
Columbus Hospital in February 1992 shows that the veteran 
presented to that facility on February 12, 1992, for 
complaints of sudden severe back pain radiating to the whole 
left leg.  The veteran reported at this time that his pain 
happened after he was carrying a few tires.  A MRI showed a 
central herniated nucleus pulposus at L5-S1 and moderate 
osteoarthritic changes of the lumbosacral spine.

A March 1992 duty status report compiled by the veteran's 
private physician for submission to the Department of Labor 
for purposes of worker's compensation shows that the veteran 
injured his back on February 3, 1992, while lifting tires.  
The veteran was evaluated and treated by this physician, 
Raoul K. Elias, M.D., on an ongoing basis thereafter for 
related complaints.  In a letter dated in April 1996, 
Dr. Elias stated that the veteran suffered from exacerbations 
of his back symptomatology making it difficult for him to 
function.

In an April 1996 memorandum captioned "Workman Compensation," 
the veteran described performing work duties at the 
Lawrenceville Warehouse and being asked by another individual 
to aid him in loading some tires onto a vehicle.  He stated 
that he believed that there was four tires in all and when 
"we picked up the tires together I heard a sharp snap in my 
back side."

On a VA examination in March 1998 the veteran related an 
injury to his back in 1992 carrying tires at work and stated 
that he was presently receiving workmen's compensation.  
Following physical examination, osteoarthritis of the lumbar 
spine and herniated disc of L4-5 and S1, by history, with 
chronic radiculopathy of the left lower extremity were the 
pertinent diagnoses.

At a personal hearing on appeal in January 2000, the veteran 
expressed his belief that the injury to his back on 
February 3, 1992, was a direct result of his military service 
although he testified that he had just come off a weekend 
drill and was not on active duty at the time of the injury.  
The veteran, a full-time National Guardsman, said that while 
employed in this capacity he wore a military uniform and did 
not consider himself, in essence, a member of the Civil 
Service.  The veteran said that he is currently receiving 
disability retirement benefits from the Federal Government as 
a result of impairment stemming from his back injury.

While the veteran clearly believes that he has residuals of a 
back injury attributable to service, his belief is not 
supported by the evidence of record including the veteran's 
own testimony on this matter.  The evidence shows that his 
back injury in February 1992 occurred following a period of 
weekend drill while the veteran was serving in the National 
Guard as a Civil Service employee.  His service as a civilian 
employee of the National Guard, albeit in military uniform, 
is not by wearing of that uniform rendered active military 
service.  Only service department records can establish if 
and when a person was serving on active duty, active duty for 
training, or inactive duty training.  Service department 
records are binding on VA for purposes of establishing 
service in the U. S. Armed Forces.  Venturella v. Gober, 
10 Vet. App. 340, 341-42 (1992).  Such service is neither 
shown nor contended by the veteran.

In the absence of competent medical evidence from a medical 
professional of a nexus between the veteran's current back 
injury residuals and his service as described above, the 
veteran has not submitted a well-grounded claim for service 
connection and his claim must be denied on this basis.

The Board is unaware of the existence of any relevant 
evidence if obtained that would serve to well ground the 
veteran's claim.


ORDER

The claim for service connection for a low back disability is 
denied as not well grounded.


		
	J. E. Day
	Member, Board of Veterans' Appeals




 

